NO.
                                        PD-1694-15
TRACY DIRK WADE                          §   IN THE COURT OF
        Appellant,                       §
                                         §                             RECEIVED IN
vs.                                      §   CRIMINAL APPEALSCOURT OF CRIMINAL APPEALS
                                         §
THE STATE OF TEXAS                       §   OF TEXAS
       Appellee.                         §
                                                                        DEC 28 2011
                              PRO SE MOTION REQUESTING
                     LEAVE TO FILE AN ORIGINAL COPY ONLY OF THE
                         PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:                Abel AcOSta, Clerk
    COMES NOW,the Appellant/Petitioner in the above-styled and numbered cause
and respectfully moves this Honorable Court to grant leave to file an original
copy only of the Petition for Discretionary Review and in support thereof would
show the Court the following:

1) The style and appeal number in the Court of Appeals Eighth District of Texas,
El Paso,Texas is: TRACY DIRK WADE vs. THE STATE OF TEXAS,Appeal: No.# 08-14-00117-CR.
2) The Appellant/Petitioner moves that,pursuant to Rule 2,Texas Rules of Appellate
Procedures,this Court suspend Rule 9.3(b),Texas Rules of Appellate Procedure,that
requires the filing of eleven (11) copies of the Petition for Discretionary Review
with the Court.

3) The facts relied upon to show good cause for this request are,as follows:[ THE
APPELLANT IS INDIGENT AND INCARCERATED AND DOES NOT HAVE ACCESS TO A PHOTO COPIER].
The Appellant is presently not represented by counsel and intends to file a Pro
Se Petition for Discretionary Review.

      WHEREFORE,PREMISES CONSIDERED,the Appellant/Petitioner respectfully requests
that this Honorable Court grant leave to file an original copy only of the Petition
for Discretionary Review with the Court.
 RESPECTFULLY SUBMITTED                                          FILED \H
-JXZ^ZU         CJcJi_^                                    COURTOFCRIMINALAPPEALS
Tracy^Dirk Wade                                                      ZZZ Z0 1113
c/o TDCJ-ID#1916462
James V.Allred Unit                                '''..*                       /-s«,l,
2101 FM 369 N                                                      Abel Acosta, Clerk
Iowa Park,Texas,76367

                                UNSWORN DECLARATION

I,Tracy Dirk Wade,TDCJ-ID#1916462,do hereby declare under the penalty of perjury
pursuant to 28 U.S.C.§1746,that the foregoing "PRO SE MOTION REQUESTING LEAVE TO
FILE AN ORIGINAL COPY ONLY OF THE PETITION FOR DISCRETIONARY REVIEW",and the facts
stated therein,are true and correct to the best of my first hand personal knowledge
and^beJLief. Executed this 28th day of December,2015.

Tracy Dirk Wade,Declarant                x                     MOTION REQUESTING
                           CERTIFICATE OF SERVICE

On this 28th day of December,2015,I Tracy Dirk Wade,TDCJ-ID#1916462,do hereby
certify that the foregoing 'TRO SE MOTION REQUESTING LEAVE TO FILE AN ORIGINAL
COPY ONLY OF THE PETITION FOR DISCRETIONARY REVIEW",,was served by personally
delivery by me through the mailing of the same in the U.S. Postal Mail Service
1st class postage prepaid,by plAcing same in the mail box at the J.V.Allred Unit's
mailroom,addressed to the following address:Clerk Abel Acosta,Court of Criminal
Appeals,P.O.Box 12308,Capitol Station,Austin,Texas,78711.


Tracy/Dirk Wade,Pro Se




                                                       MOTION REQUESTING LEAVE